Citation Nr: 0836231	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-34 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
claims for service connection for bilateral hearing loss and 
tinnitus.

In July 2007, a personal hearing was held before a Decision 
Review Officer at the St. Louis, Missouri RO.  A transcript 
of that proceeding has been associated with the claims 
folder.

The Board notes that the veteran was issued a statement of 
the case (SOC) in October 2005 with regards to his claim for 
service connection for depression.  In a November 2005 notice 
of disagreement (NOD), the veteran stated that he wished to 
withdraw his claim for entitlement to service connection for 
depression.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue.

The Board also notes that the November 2006 VA Form 9 Appeal 
indicated that the veteran wished to appeal the denial of his 
claim for service connection for post-traumatic stress 
disorder (PTSD) and his claim for entitlement to a 
nonservice-connected pension.  In a January 2008 rating 
decision, the RO granted the veteran's claim for service 
connection for PTSD and his claim for entitlement to a 
nonservice-connected pension.  This decision was a complete 
grants of benefits with respect to these issues.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the issues of entitlement to service connection 
for bilateral hearing loss and tinnitus are the only issues 
currently before the Board. 

In a statement submitted in October 2004, the veteran 
indicated that he was exposed to agent orange during his 
active duty, which has resulted in many problems.  The Board 
is uncertain as to what disabilities he is attempting to 
claim with this statement.  Regardless, this claim will be 
referred back to the RO for consideration.


FINDINGS OF FACT

1.  The veteran is not shown by competent medical evidence to 
have bilateral hearing loss that is etiologically related to 
a disease, injury, or event in service.

2.  The veteran is not shown by competent medical evidence to 
have tinnitus that is etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
and 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, and 4.87 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The Board notes, however, that the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was rescinded by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008). 

A VCAA letter dated in November 2004 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board further concludes VA's duty to assist has been 
satisfied.  The veteran's service and VA medical records are 
in the file.  The veteran has at no time referenced 
outstanding, available records that he wanted VA to obtain or 
that he felt were relevant to his claims of service 
connection for bilateral hearing loss and tinnitus.  The 
Board finds that the record contains sufficient evidence to 
make a decision on the claims.  VA has fulfilled its duty to 
assist.

In regards to the veteran's claims of service connection, the 
Board notes that the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board acknowledges that the VA audiological examination 
scheduled in December 2007 was unable to be performed, due to 
cerumen impaction, and the VA audiological examination 
scheduled in June 2008 yielded invalid and unreliable 
results, which were not reported.   The Board concludes, 
however, that a new audiological examination is not needed in 
this case because the only evidence indicating an association 
between service and any current bilateral hearing loss or 
tinnitus is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where 
the claimant has been diagnosed as having tinnitus and has 
proffered competent lay evidence of continuous symptoms of 
the disorder since his discharge, as is the case here.  Here, 
in light of inconsistencies in the veteran's statements that 
will be discussed in greater detail below, when coupled with 
the absence of complaints in service, or for several decades 
after service, the Board must conclude that the veteran's 
reports as to a continuity of symptoms are not credible.  
Thus, as there is no medical evidence suggesting an 
association between his current symptoms and service, and no 
credible lay evidence as to the presence of symptomatology in 
service and thereafter, the Board finds that the third prong 
of McLendon is not met, and that another VA examination or 
opinion is not warranted.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  Specifically, the veteran 
contends that he began having hearing difficulty and ringing 
in his ears during his active duty service, due to noise 
exposure from passing bullets and mortar attacks.  See 
hearing transcript, July 2007.  

As an initial matter, the Board notes that the veteran's 
service medical records contain no evidence of complaints, 
treatment, or diagnoses of either tinnitus or bilateral 
hearing loss.  

At his July 1969 entrance examination, the veteran indicated 
that he had ear trouble and reported having impacted cerumen 
cleared in 1968.  His July 1969 audiological summary report 
of examination for organic hearing loss reflected puretone 
thresholds as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
0
-10
X
-10
LEFT
-10
-10
-10
X
-10
Therefore, the veteran's bilateral hearing upon examination 
was normal upon entrance into service.  See Hensley, supra.

The veteran's April 1971 separation examination revealed that 
he scored a 15 out of 15 on a whispered voice test and 
reported having no ear trouble at that time.  In addition, 
there is no indication in the medical evidence of record that 
the veteran had bilateral hearing loss within one year of 
discharge from service.

The claims folder contains no evidence of treatment for or 
diagnoses of bilateral hearing loss or tinnitus.  In a 
September 2004 VA treatment record, the veteran denied 
tinnitus.  In this same treatment record, the veteran 
reported long-term hearing loss from Vietnam.  The examiner 
noted, however, that the veteran did not appear to have 
hearing problems.  

Furthermore, in June 2008, the veteran underwent a VA 
audiological evaluation to determine the nature and etiology 
of the claimed disabilities.  The examiner noted that, 
although the veteran was pleasant in demeanor, the results 
were inconsistent and did not appear to reflect the veteran's 
maximum effort.  The examiner noted that the veteran was 
reinstructed and encouraged throughout testing, but that 
there was no improvement in his admitted responses, and there 
appeared to be poor interest reliability.  For this reason, 
the examiner concluded that the results were invalid and 
unreliable.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As the competent medical evidence of record does not 
show the veteran to have bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385, or credible evidence of 
tinnitus, there may be no service connection for these 
claimed disabilities.

With respect to the veteran's lay contentions of current 
disabilities, and symptoms since service, the Board notes 
that the claims folder contains no evidence of complaints of 
or treatment for hearing difficulty until the veteran's 
October 2004 claim for service connection, approximately 33 
years after his discharge from service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000). 

The Board is cognizant that it may not reject as not credible 
any uncorroborated statements solely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006).  In this case, however, although the veteran has 
reported to the RO that he has had hearing difficulty and 
tinnitus since service, the veteran specifically denied 
current tinnitus in a September 2004 VA treatment record.  
The Board finds statements offered directly by the veteran 
during the course of undergoing evaluation by a health care 
professional as to his current symptomatology to be more 
credible than those relayed directly to the RO or the Board 
in support of his claim.  In that same treatment record, the 
veteran reported long-term hearing loss from Vietnam, but the 
examiner specifically found that the veteran did not appear 
to have hearing problems.  The veteran subsequently underwent 
a VA examination in which the results were found to be 
inconsistent because they did not reflect the veteran's 
maximum effort.

Consequently, in light of the absence of complaints for 
decades after service, the inconsistent history reported on 
examination, and the failure to cooperate during the course 
of a scheduled VA examination, the Board finds the veteran's 
statements as to a continuity of symptomatology between noise 
exposure in service, and a current hearing problem and 
tinnitus to not be credible.

The Board recognizes that the veteran was awarded service 
connection for PTSD based on a finding that the veteran came 
under attack in service.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Thus, the veteran's exposure to combat serves to 
help him establish that he was exposed to loud noise in 
service, and it also serves to help him establish that he 
experiences symptoms of that disability at the time that he 
was exposed to combat.  However, it does not extend to his 
reports of continuous symptoms following service, or to his 
lay reports of current disability.  As noted, for the reasons 
and bases set forth above, the Board finds that the veteran's 
statements as to symptoms since service not credible.

Furthermore, the Board notes that the veteran is not 
otherwise shown to be capable of making medical conclusions, 
thus, his statements regarding diagnoses and causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

Therefore, as the claims folder contains no competent and 
credible evidence indicating that the veteran currently has 
bilateral hearing loss or tinnitus; and the claims folder 
contains no record of complaints of hearing difficulty for 
approximately 33 years after the veteran's discharge from 
service, the veteran's claims cannot be granted on either a 
presumptive or a direct basis.  See Hickson, supra. 

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for bilateral hearing loss and 
tinnitus, and the benefit-of-the-doubt rule is not for 
application. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


